       Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN

HOWARD NEUMAIER                       :     CIVIL ACTION
303 W. Orbison Street                 :
Apartment #4                          :     Docket No.:
Barneveld, WI 53507                   :
                                      :     JURY TRIAL DEMANDED
                    Plaintiff,        :
                                      :
            and                       :
                                      :
RIVERPORT INSURANCE CO.               :
1250 East Diehl Road, Suite 200       :
Naperville, IL 60563                  :
                                      :
             Involuntary Plaintiff.   :
                                      :                                   :
             v.                       :
                                      :
WALINGA, INC.                         :
5656 Highway 6 North                  :
R.R. #5                               :
Guelph, Ontario, Canada N1H 6J2       :
                                      :
            and                       :
                                      :
WALINGA USA, INC.                     :
1190 Electric Avenue                  :
Wayland, MI 49348                     :
                                      :
            and                       :
                                      :
EATON CORPORATION                     :
1000 Eaton Boulevard                  :
Cleveland, OH 44122                   :
                                      :
            and                       :
                                      :
ABC INSURANCE CO., the fictitious     :
name for an unknown insurance         :
company                               :
                                      :
                                      :
                    Defendants.       :_________________________________________
          Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 2 of 13




                                 COMPLAINT – CIVIL ACTION

         Plaintiff, Howard Neumaier, hereby alleges and states as follows:



                                               PARTIES

         1.     Plaintiff, Howard Neumaier, is an adult citizen and resident of the State of

Wisconsin, who resides at 303 W. Orbison Street, Apartment #4, Barneveld, WI, 53507.

         2.     Involuntary Plaintiff, Riverport Insurance Company (hereinafter “Riverport”), is a

foreign insurance company, duly organized and existing under and by virtue of the laws of the

State of Illinois, with a principal place of business at 1250 East Diehl Road, Suite 200, Naperville,

IL 60563; that Riverport has paid workers’ compensation benefits on behalf of plaintiff, Howard

Neumaier, as a result of the injuries he sustained in the May 23, 2019 incident as alleged herein

and is therefore named as an alleged subrogated party in this action pursuant to Wis. Stat. § 803.03;

and that Riverport is entitled to reimbursement and recover pursuant to Wis. Stat. § 102.29.

         3.     Defendant, Walinga, Inc. is a foreign corporation, organized under the laws of the

country of Canada, with a principal place of business at 5656 Highway 6 North, R.R. #5, Guelph,

Ontario, Canada N1H 6J2; that on information and belief, said defendant is engaged in the

manufacturing, assembly, sale and distribution of bulk feed bodies, and auger discharge systems

that are the subjects of this lawsuit, and is directly liable to the plaintiff for the injuries and damages

he sustained as a result of the May 23, 2019 incident, as alleged herein.

         4.     Defendant, Walinga USA, Inc., is a foreign corporation organized under the laws

of the state of Michigan with a principal place of business at 1190 Electric Avenue, Wayland, MI

49348.
         Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 3 of 13




       5.      Defendant, Eaton Corporation (hereinafter “Eaton”), is a foreign corporation

organized under the laws of the state of Ohio with a principal place of business at 1000 Eaton

Boulevard, Cleveland, OH 44122.

       6.      Defendant, ABC Insurance Co. (hereinafter “ABC”) is the fictitious name of an

unknown insurance company that issued a policy of liability insurance to or for the benefits of

Defendants, Walinga, Inc., Walinga USA, Inc. and Eaton Corporation; that on information and

belief, at all times material hereto, ABC had in full force and effect a policy or policies of liability

insurance issued to the Defendants, Walinga, Inc., Walinga USA, Inc. and Eaton Corporation,

which policy or policies provided coverage to said Defendants for claims such as those hereinafter

set forth; that in said contract or contracts of insurance, ABC reserved the right to settle or adjust

any claims arising thereunder and to defend any lawsuits instituted by virtue of any such claims,

and it has a direct interest in this litigation; that by reason of sec. 803.04(2), Wis. Stat., ABC is a

proper defendant herein, and is directly liable to plaintiff for the injuries and damages he sustained

as a result of the May 23, 2019 incident as alleged herein; that pursuant to sec. 807.12(2), Wis.

Stats., this complaint will be amended to insert the proper name or names for said defendant as

soon as they are ascertained.

       7.      Defendants, Walinga, Inc. and Walinga USA, Inc., will hereinafter be referred to

collectively as “Walinga”.

       8.      Defendants, Walinga, Inc., Walinga USA, Inc., Eaton Corporation and ABC

Insurance Co., will hereinafter be referred to collectively as Defendants.
         Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 4 of 13




                                 JURISDICTION AND VENUE

        9.      Jurisdiction is proper in the Western District of Wisconsin pursuant to 28 U.S.C.

§ 1332(a)(3) because the amount in controversy exceeds $75,000 and the parties are citizens of

different states.

        10.     Jurisdiction is further proper within the Western District of Wisconsin as

Defendants routinely and systematically conducts business within the State of Wisconsin so as to

purposefully avail themselves to the jurisdiction of the Western District of Wisconsin.

        11.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as the events giving rise to the

instant claim occurred within the Western District of Wisconsin, specifically at Ziegler Dairy

Farms located at 5031 Church Road, Middleton, WI 53562.



                           FACTS GIVING RISE TO THE ACTION

        12.     At all times material hereto, Plaintiff, Howard Neumaier, was acting within the

course and scope of his employment with Premier Cooperative (hereinafter “Premier”) as a bulk

feed delivery driver.

        13.     At all times material hereto, Defendants, through their respective officers,

employees, directors, trade groups, successors, predecessors, servants, franchisees, franchisors,

trade names, distributors, sales forces, and/or agents of any and all other types were in the trade or

business of designing, manufacturing, testing, marketing, selling, and/or distributing bulk feed

bodies with remote control capabilities.

        14.     On or about May 23, 2019, Plaintiff, Howard Neumaier, was delivering bulk feed

to Ziegler Dairy Farms, Inc., 5031 Church Road, Middleton, WI 53562, on a scheduled delivery.
        Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 5 of 13




       15.        On the aforesaid date, Plaintiff, Howard Neumaier, was operating a Peterbilt truck,

Model 567, ID #: 1NPCX4TXXJD461428, that was equipped with a bulk feed body, and a remote-

controlled auger discharge system.

       16.        On information and belief, the subject bulk feed body and auger discharge system

is a Walinga brand Ultra-Lite model that was designed, manufactured, tested, marketed, sold

and/or distributed by Walinga.

       17.        On information and belief, the remote control for the subject bulk feed body and

auger is a model T110C-001062, ten (10) button, one way handheld radio remote that was

designed, manufactured, tested, marketed, sold and/or distributed by Defendant Eaton.

       18.        On information and belief, the subject remote control was sold and/or distributed

by Defendant Eaton to Walinga for use with Walinga’s products including, but not limited to, the

subject bulk feed body and auger discharge system.

       19.        On information and belief, the subject remote control was programmed by Walinga

to be used specifically to control the subject bulk feed body and auger discharge system, and sold

and/or distributed to Plaintiff’s employer, Premier Cooperative.

       20.        On the aforesaid date, after making the bulk of his feed delivery, Plaintiff, Howard

Neumaier, opened the door to the subject auger discharge system to empty out residual feed that

was stuck inside the auger. This is done by running the auger discharge system in reverse to make

the excess feed fall out into a bucket placed below it.

       21.        After opening the aforesaid door, Plaintiff, Howard Neumaier, accidentally

dropped the subject remote control on the ground, and immediately bent down to pick it up with

his right hand.
           Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 6 of 13




        22.       When the subject remote control fell, the impact with the ground caused the button

that turns on the subject auger discharge system to be pressed, which caused the auger to begin

turning.

        23.       When the subject auger began turning, Mr. Neumaier’s left hand and arm were

pulled into it.

        24.       Mr. Neumaier was able to turn off the auger with the subject remote control.

However, the rotation of the subject auger discharge system caused Mr. Neumaier’s left arm and

hand to become stuck inside the auger such that he had to be freed by emergency personnel.

        25.       As a direct and proximate result of the aforesaid incident, Plaintiff, Howard

Neumaier, suffered severe and permanent injuries including, but not limited to, an amputation of

the left arm below the elbow, sprains and strains, contusions, bruises and other injuries, all of

which may be permanent in nature.

        26.       As a direct and proximate result of the aforesaid incident, Plaintiff, Howard

Neumaier, has suffered physical and emotional pain, discomfort, frustration, embarrassment, loss

of enjoyment of life’s pleasures, and an inability to attend to usual and daily activities and will

continue to suffer the same for an indefinite time into the future.

        27.       As a direct and proximate result of the aforesaid incident, Plaintiff, Howard

Neumaier, has required and continues to require medical treatment in and about an effort to cure

himself of his injuries and has incurred medical expenses, to his great detriment and loss, and may

continue to require medical treatment for an indefinite time in the future.

        28.       As a direct and proximate result of the aforesaid incident, Plaintiff, Howard

Neumaier, suffered from lost wages and may continue to suffer from lost wages into the future as

well as a loss of earning capacity.
        Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 7 of 13




                                COUNT I – STRICT LIABILITY
                                 PLAINTIFF v. DEFENDANTS

       29.     Plaintiff hereby incorporates the averments contained in the preceding paragraphs

as though fully set forth herein at length.

       30.     At all times material hereto, Defendants were in the trade or business of designing,

manufacturing, testing, marketing, selling and/or distributing bulk feed bodies with remote-

controlled auger discharge systems and related accessories including remote controls for said

products.

       31.     Defendants designed, manufactured, tested, marketed, sold and/or distributed the

subject bulk feed body, auger discharge system and remote control by placing them into the stream

of commerce and selling them in the State of Wisconsin.

       32.     At the time the subject bulk feed body, auger discharge system and remote control

left the control of Defendants, they were defective and unreasonably dangerous to the people who

might reasonably be expected to use them including Plaintiff, Howard Neumaier. These defects

include, but are not limited to, the conditions described in the following paragraphs.

       33.     The subject remote control was programmed by Walinga in such a fashion that the

button which turned on the auger discharge system of the subject bulk feed body only had to be

pressed once and released in order to activate the auger.

       34.     The subject remote control also did not contain a button cover or other safety

mechanism, including but not limited to two-button activation or constant depression of the “on”

button, to prevent the button which turned on the auger discharge system from being pressed

accidentally, thereby suddenly and accidentally activating the auger when the user was not ready

to do so.
         Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 8 of 13




        35.     The design of the subject bulk feed body, auger discharge system and remote

control failed to incorporate other designs and technologies that could protect foreseeable users

from sudden and accidental activation of the subject auger discharge system thereby exposing said

users to the risk of serious injury.

        36.     The subject bulk feed body, auger discharge system and remote control lacked

adequate and sufficient warnings and instructions about the risks, dangers and harms they

presented and reasonable means to reduce such risks, dangers and harms.

        37.     Due to the subject remote control being programmed to allow activation via a single

button press, and the lack of any safety mechanism to prevent a sudden and accidental activation

of the subject auger discharge system, the subject bulk feed body, auger discharge system and

remote control were defective and unreasonably dangerous to people who might reasonably be

expected to put said products to their normal uses including Plaintiff, Howard Neumaier.

        38.     The subject bulk feed body, auger discharge system and remote control were

expected by Defendants to reach, and did reach, the user without substantial change in the

condition they were in at the time they were manufactured, sold and placed into the stream of

commerce by Defendants.

        39.     At the time of the aforesaid incident, the subject bulk feed body, auger discharge

system and remote control were being used in an expected and reasonably foreseeable manner.

        40.     Due to the design and/or manufacturing flaws alleged herein, and the lack of

 adequate and sufficient warnings, the subject bulk feed body, auger discharge system and remote

 control were defective and unreasonably dangerous to consumers, such as Plaintiff, Howard

 Neumaier, who might be reasonably expected to use it.
        Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 9 of 13




       41.    Defendants designed, manufactured, tested, marketed, sold and/or distributed the

subject bulk feed body, auger discharge system and remote control in a defective and/or

unreasonably dangerous condition in the following ways:

              a.     Designing, manufacturing, testing, marketing, selling and/or distributing
                     the subject bulk feed body, auger discharge system and remote control in a
                     defective and unreasonably dangerous condition such that the auger
                     discharge system could be suddenly and accidentally activated by the user
                     by pressing and releasing a single button on the subject remote control and
                     thereby exposing the user to an unreasonable risk of serious injury;

              b.     Failing to incorporate an alternative safer design and/or other safety
                     mechanisms to minimize and/or eliminate the risk of sudden and accidental
                     starting of the subject auger discharge system during normal and
                     foreseeable use;

              c.     Failing to provide an alternative design and/or safety mechanism for the
                     subject remote control to reduce and/or eliminate the risk of the button
                     which activates the subject auger discharge system from being accidentally
                     pressed and released by the user thereby activating the auger discharge
                     system when the user is not ready to do so;

              d.     Programming the subject remote control in such a fashion that the button
                     which turned on the subject auger discharge system only had to be pressed
                     once and released in order to activate the auger;

              e.     Presenting an unreasonable risk of harm to foreseeable users of the subject
                     bulk feed body, auger discharge system and remote control due to their
                     propensity to suddenly activate as a result of an unguarded button on the
                     subject remote control which can be pressed and released accidentally by
                     the user;

              f.     Failing to warn users of the subject bulk feed body, auger discharge system
                     and remote control that during regular use, the auger discharge system can
                     be suddenly activated by pressing and releasing a single button on the
                     remote control;

              g.     Failing to conduct adequate safety testing before placing the subject bulk
                     feed body, auger discharge system and remote control into the stream of
                     commerce;
       Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 10 of 13




               h.      Failing to perform an adequate risk analysis of the subject bulk feed body,
                       auger discharge system and remote control;

               i.      Advertising and/or marketing the subject bulk feed body, auger discharge
                       system and remote control as being capable of performing in ways that they
                       cannot safely perform;

               j.      Failing to properly train and/or instruct users how to prevent the subject
                       bulk feed body, auger discharge system and remote control from suddenly
                       activating;

               k.      Failing to properly train and/or instruct users how to properly maintain the
                       subject bulk feed body, auger discharge system and remote control;

               l.      Failing to properly test and/or inspect the subject bulk feed body, auger
                       discharge system and remote control for latent manufacturing defects;

               m.      Placing the subject bulk feed body, auger discharge system and remote
                       control into the stream of commerce with a manufacturing defect or defects
                       that was the proximate cause of the aforesaid incident; and

               n.      Failing to design, manufacture, test, market sell and/or distribute the bulk
                       feed body, auger discharge system and remote control in compliance with
                       applicable ANSI, ASME and/or other industry safety standards.

       42.     As a direct and proximate result of the defective and unreasonably dangerous nature

of the subject bulk feed body, auger discharge system and remote control, as it existed when it left

the custody and control of Defendants, Plaintiff, Howard Neumaier, was caused to suffer injuries

and damages as described herein above.

       43.     Defendants are strictly liable for the injuries suffered by Plaintiff, Howard

Neumaier, which were caused by defects and inadequacies in the design, manufacture and

warnings of the subject bulk feed body, auger discharge system and remote control.

       WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and severally, in

an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) that would fairly and

reasonably compensate Plaintiff for his damages plus costs.
        Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 11 of 13




                                      COUNT II – NEGLIGENCE
                                     PLAINTIFF v. DEFENDANTS


       44.     Plaintiff hereby incorporates the averments contained in the preceding paragraphs

as though fully set forth herein at length.

       45.     As designers, manufacturers, testers, marketers, sellers and/or distributors of the

subject bulk feed body, auger discharge system and remote control, Defendants owed a duty to all

reasonably foreseeable users of the subject bulk feed body, auger discharge system and remote

control, including Plaintiff, Howard Neumaier, to exercise reasonable care with respect to the

design, manufacture, testing, sale, training, instruction and warnings associated with the subject

bulk feed body, auger discharge system and remote control.

       46.     Defendants breached their duty of care, inter alia, by committing the following

acts or omissions:

               a.      Designing, manufacturing, testing, marketing, selling and/or distributing
                       the subject bulk feed body, auger discharge system and remote control in a
                       defective and unreasonably dangerous condition such that the auger
                       discharge system could be suddenly and accidentally activated by the user
                       by pressing and releasing a single button on the subject remote control and
                       thereby exposing the user to an unreasonable risk of serious injury;

               b.      Failing to incorporate an alternative safer design and/or other safety
                       mechanisms to minimize and/or eliminate the risk of sudden and accidental
                       starting of the subject auger discharge system during normal and
                       foreseeable use;

               c.      Failing to provide an alternative design and/or safety mechanism for the
                       subject remote control to reduce and/or eliminate the risk of the button
                       which activates the subject auger discharge system from being accidentally
                       pressed and released by the user thereby activating the auger discharge
                       system when the user is not ready to do so;

               d.      Programming the subject remote control in such a fashion that the button
                       which turned on the subject auger discharge system only had to be pressed
                       once and released in order to activate the auger;
Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 12 of 13




      e.     Presenting an unreasonable risk of harm to foreseeable users of the subject
             bulk feed body, auger discharge system and remote control due to their
             propensity to suddenly activate as a result of an unguarded button on the
             subject remote control which can be pressed and released accidentally by
             the user;

      f.     Failing to warn users of the subject bulk feed body, auger discharge system
             and remote control that during regular use, the auger discharge system can
             be suddenly activated by pressing and releasing a single button on the
             remote control;

      g.     Failing to conduct adequate safety testing before placing the subject bulk
             feed body, auger discharge system and remote control into the stream of
             commerce;

      h.     Failing to perform an adequate risk analysis of the subject bulk feed body,
             auger discharge system and remote control;

      i.     Advertising and/or marketing the subject bulk feed body, auger discharge
             system and remote control as being capable of performing in ways that they
             cannot safely perform;

      j.     Failing to properly train and/or instruct users how to prevent the subject
             bulk feed body, auger discharge system and remote control from suddenly
             activating;

      k.     Failing to properly train and/or instruct users how to properly maintain the
             subject bulk feed body, auger discharge system and remote control;

      l.     Failing to properly test and/or inspect the subject bulk feed body, auger
             discharge system and remote control for latent manufacturing defects;

      m.     Placing the subject bulk feed body, auger discharge system and remote
             control into the stream of commerce with a manufacturing defect or defects
             that was the proximate cause of the aforesaid incident; and

      n.     Failing to design, manufacture, test, market sell and/or distribute the bulk
             feed body, auger discharge system and remote control in compliance with
             applicable ANSI, ASME and/or other industry safety standards.

47.   Defendants’ breaches of their duty of care constitute negligence.
         Case: 3:21-cv-00150-jdp Document #: 1 Filed: 03/04/21 Page 13 of 13




         48.      Defendants knew or should have known through the exercise of reasonable care

that the subject bulk feed body, auger discharge system and remote control were designed,

manufactured, tested, marketed, sold and/or distributed in an unreasonably dangerous condition.

         49.      As a direct and proximate result of Defendant’s aforesaid negligence, Plaintiff,

Howard Neumaier, was caused to suffer injuries and damages as described herein above.

         WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and severally, in

an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) that would fairly and

reasonably compensate Plaintiff for his damages plus costs.




                                           JURY DEMAND

         Plaintiff demands a trial by jury on all issues so triable.



                                                                 Respectfully submitted,


                                                                 MURPHY DESMOND, S.C.

                                                         BY:      /s/ Scott G. Salemi
                                                                 Scott G. Salemi
                                                                 State Bar No. 1118960
                                                                 33 East Main Street, Suite 500
                                                                 Madison, WI 53703
                                                                 Attorneys for Plaintiff

Date: March 4, 2021




4826-7141-7310, v. 1
